        Case 4:07-cr-00069-BMM Document 86 Filed 06/08/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                       CR 07-69-GF-BMM

             Plaintiff,

      vs.

 JAMIE ALAN CORDELL,                             ORDER TO REDUCE TERM
                                                 OF IMPRISONMENT TO
             Defendant.                          TIME SERVED


      BEFORE THE COURT is a motion filed by the United States of America

and the Director of the Federal Bureau of Prisons pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), seeking a modification of the term of imprisonment of the

defendant, Jamie Cordell, to time served, and commencement of a three-year term

of supervised release previously imposed. The Court finds:

      1.    Defendant Jamie Cordell pleaded guilty to violating 21 U.S.C. §§

841(a)(1) and (b)(1)(C) and 18 U.S.C. § 2, Possession with Intent to Distribute



                                         1
        Case 4:07-cr-00069-BMM Document 86 Filed 06/08/20 Page 2 of 3



Methamphetamine; and 18 U.S.C. §§ 3145(a)(1) and (b)(2), Failure to Appear

After Pretrial Release.

      2.     On November 13, 2019, Mr. Cordell was sentenced to 36 months of

imprisonment with 3 years of supervised release.



      3.     Mr. Cordell is suffering from a terminal medical condition with a life

expectancy of 18 months or less.

      4.     Title 18 U.S.C. § 3582(c)(1)(A)(i) authorizes the Court, upon motion

of the Director of the Federal Bureau of Prisons, to modify a term of imprisonment

upon the finding that extraordinary and compelling reasons warrant the reduction.

The Director of the Federal Bureau of Prisons contends, and this Court agrees, that

the defendant's terminal medical condition and limited life expectancy constitute

extraordinary and compelling reasons warranting the requested reduction.

      IT IS THEREFORE ORDERED that the defendant's term of imprisonment

is hereby reduced to the time he has already served.

      IT IS FURTHER ORDERED that the defendant shall be released from the

custody of the Federal Bureau of Prisons as soon as his medical condition permits,

the release plan is implemented, and travel arrangements can be made.




                                         2
        Case 4:07-cr-00069-BMM Document 86 Filed 06/08/20 Page 3 of 3



      IT IS FURTHER ORDERED that upon his release from the custody of the

Federal Bureau of Prisons, the defendant shall begin serving the three-year term of

supervised release previously imposed.

      DATED this 8th day of June 2020.




                                         3
